

113 S2882 IS: Enhanced 529 - Setting Aside for a Valuable Education Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2882IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mr. McConnell introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow certain individuals a credit against income tax
			 for contributions to 529 plans, and for other purposes.1.Short titleThis Act may be cited as the Enhanced 529 - Setting Aside for a Valuable Education Act or the Enhanced 529 - S.A.V.E. Act.2.Credit for
			 contributions to 529 plans(a)In generalParagraph (1) of section 25B(d) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (B)(ii), by striking the period at the end of subparagraph (C) and
			 inserting , and, and by adding at the end the following new subparagraph:(D)the amount of the contributions to qualified tuition programs described in paragraph (2) made by
			 the eligible individual..(b)Contributions to qualified tuition programsSubsection (d) of
			 section 25B of the Internal Revenue Code of 1986 is amended by
			 redesignating paragraph (2) as paragraph (3) and by inserting after
			 paragraph
			 (1) the following new paragraph:(2)Contributions to
				qualified tuition programs(A)In
				generalThe term
				contributions to qualified tuition programs means any purchase
				or contribution described in paragraph (1)(A) of section 529(b) to
			 a qualified
				tuition program (as defined in such section) if—(i)the eligible individual has
				the power to authorize distributions and otherwise administer the
			 account,
				and(ii)the designated
				beneficiary of such purchase or contribution is the eligible
			 individual, the
			 eligible individual’s
				spouse, or an individual with respect to whom the eligible
			 individual is
			 allowed a
				deduction under section 151.(B)Limitation based
				on compensationThe amount treated as a qualified savings
				contribution by reason of subparagraph (A) for any taxable year
			 shall not
				exceed the sum of—(i)the compensation
				(as defined in section 219(f)(1)) includible in the eligible
			 individual’s
			 gross income for
				the taxable year, and(ii)the amount
				excluded from the eligible individual’s gross income under section
			 112
			 (relating to combat
				pay) for such year.(C)Determination of
				adjusted gross incomeSolely
				for purposes of determining the applicable percentage under
			 subsection (b)
				which applies with respect to the amount treated as contributions
			 to qualified tuition programs, adjusted gross income
			 (determined
				without regard to this subparagraph) shall be increased by the
			 excess (if any)
				of—(i)the social
				security benefits received during the taxable year (within the
			 meaning of
				section 86), over(ii)the amount
				included in gross income for such year under section
				86..(c)Conforming
			 amendments(1)Section 25B of the Internal Revenue Code of 1986 is amended by
			 striking qualified retirement savings each place it appears and inserting qualified savings.(2)The heading of subsection (d) of section 25B of such Code is amended by striking
			 retirement.(3)Subparagraph (A)
			 of section 25B(d)(3) of such Code, as redesignated by subsection (a), is
			 amended—(A)by striking
			 paragraph (1) the first place it appears and inserting
			 paragraph (1) or (2), and(B)by striking paragraph (1)
			 the second place it appears and inserting paragraph (1), or (2), as the
			 case may be,.(4)The heading for
			 section 25B of such Code is amended by striking and IRA contributions and
			 inserting , IRA
			 contributions, and qualified tuition program
			 contributions.(5)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such
			 Code is
			 amended by striking the item relating to section 25B and inserting the
			 following new item:Sec. 25B. Elective deferrals, IRA
				contributions, and qualified tuition program contributions by
			 certain
				individuals..(d)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after December 31, 2014, in taxable years ending after
			 such
			 date.3.Exclusion from
			 gross income for employer contributions to qualified tuition programs(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting
			 after
			 section 127 the following new section:127A.Employer
				contributions to qualified tuition programs(a)In
				generalGross income of an
				employee does not include amounts paid by the employer as
			 contributions to a
				qualified tuition program held by the employee or spouse of the
			 employee if the
				contributions are made pursuant to a program which is described in
			 subsection
				(c).(b)Maximum
				exclusionThe amount excluded
				from the gross income of an employee under this section for the
			 taxable year
				shall not exceed $600.(c)Qualified
				tuition assistance programFor purposes of this section, a
				qualified tuition assistance program is a separate written plan of
			 an employer
				for the benefit of such employer's employees—(1)under which the
				employer makes matching contributions to qualified tuition programs
			 of—(A)such
				employees,(B)their spouses,
				or(C)any individual with respect to whom such an
				employee or spouse—(i)is
				allowed a deduction under section 151, and(ii)has the power to
				authorize distributions and otherwise administer such individual's
			 account
				under the qualified tuition program, and(2)which meets
				requirements similar to the requirements of paragraphs (2), (3),
			 (4), (5), and
				(6) of section 127(b).(d)Definitions and
				special rulesFor purposes of this section—(1)Qualified
				tuition programThe term qualified tuition program
				means a qualified tuition program as defined in section 529(b).(2)Employee and
				employerThe terms employee and
				employer shall have the meaning given such terms by paragraphs (2)
				and (3), respectively, of section 127(c).(3)Applicable
				rulesRules similar to the rules of paragraphs (4), (5), (6), and
				(7) of section 127(c) shall apply.(e)Inflation
				adjustment(1)In
				generalIn the case of any
				taxable year beginning in a calendar year after 2015, the $600
			 amount contained
				in subsection (b)(1) shall be increased by an amount equal to—(A)such dollar
				amount, multiplied by(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year
			 in which the
				taxable year begins, determined by substituting calendar year
				2014 for calendar year 1992 in subparagraph (B)
				thereof.Any
				increase determined under the preceding sentence shall be rounded
			 to the
				nearest multiple of $50.(f)Cross
				referenceFor reporting and recordkeeping requirements, see
				section
				6039D..(b)Exclusion from
			 employment taxes(1)Sections 3121(a)(18), 3306(b)(13), and
			 3401(a)(18) of such Code are each amended by inserting , 127A
			 after 127 each place it appears.(2)Section 3231(e)(6)
			 of such Code is amended by striking section 127 and inserting
			 section 127 or 127A.(c)Reporting and
			 recordkeeping requirementsSection 6039D(d)(1) of such Code is
			 amended by inserting , 127A after 127.(d)Other conforming
			 amendments(1)Sections 125(f),
			 414(n)(3)(C), and 414(t)(2) of such Code are each amended by inserting
			 , 127A after 127 each place it appears.(2)Section 132(j)(8)
			 of such Code is amended by striking section 127 and inserting
			 section 127 or 127A.(3)Section
			 1397(a)(2)(A) of such Code is amended by inserting at the end the
			 following new
			 clause:(iii)Any amount paid or incurred by an employer
				which is excludable from the gross income of an employee under
			 section 127A,
				but only to the extent paid or incurred to a person not related to
			 the
				employer..(4)Section 209(a)(15)
			 of the Social Security Act (42 U.S.C. 409(a)(15)) is amended by striking
			 or 129 and inserting , 127A, or 129.(e)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 127 the following new item:Sec. 127A. Employer contributions
				to qualified tuition programs..(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.